Exhibit 10.1

 

LOGO [g589134dsp4.jpg]

 

May 10, 2018

Ms. Georgia Erbez

Dear Georgia:

This letter agreement (“Agreement”) will confirm the terms of your separation
from employment with Zosano Pharma Corporation (the “Company”).

1. Separation of Employment. Your employment by and status as an officer of the
Company will terminate as a result of your voluntary resignation on the later to
occur of (i) the date that the Company files with the United States Securities
and Exchange Commission a report on Form 10-Q for the first quarter of 2018 and
(ii) May 15, 2018 (such later date is herein after referred to as the
“Separation Date”). You understand and acknowledge that, from and after the
Separation Date, you shall have no authority and shall not represent yourself as
an employee, officer or agent of the Company. On the Separation Date you will be
paid your base salary earned but not yet paid through the Separation Date and
the value of your accrued unused vacation time.

2. Severance Pay. Contingent on your execution and non-revocation of this
Agreement, the Company will pay you severance consisting of continuation of your
current base salary for a period of six (6) months, less required local, state,
federal and other employment-related taxes and deductions (the “Severance Pay”).
The Severance Pay will be paid to you pursuant to the Company’s normal payroll
policies and practices commencing on the Company’s next regular pay day after
the effective date of this Agreement set forth in Section 9(g) below (the
“Effective Date”).

3. COBRA. Your participation in all Company benefit plans and programs will end
on the Separation Date. You understand your legal right, pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA), after the Separation
Date and upon timely completion of the appropriate forms, to continue at your
own expense, your medical and dental insurance coverage. Provided that you
execute and do not revoke this Agreement, should you elect COBRA continuation
coverage, the Company will pay the cost of such coverage during the six-month
period immediately following the Separation Date, so long as the Company
sponsors a group health plan and you remain eligible for COBRA coverage. The
COBRA payments described herein will be made by the Company directly to the
Company’s third-party COBRA administrator.

4. STOCK OPTIONS. You hereby acknowledge and agree that the Parent granted you
the options (the “Stock Options”) to purchase the number of shares of its common
stock, par value $0.0001 per share (the “Common Stock”), listed in the table
below on the dates and with the exercise prices listed in the table below. After
giving effect to the acceleration of vesting with respect to 25% of the unvested
portion of the Stock Options as of the Separation Date, you acknowledge and
agree that you will be vested in the number of shares of Common Stock listed
under the column entitled “Vested Shares” in the table below with respect to
each Stock Option.

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

. LOGO [g589134dsp4.jpg]

 

Date of Grant

   Exercise
Price      Shares of Common
Stock underlying
Stock Option      Vested Shares      Unvested Shares  

September 7, 2016

   $ 15.40        12,600        7,087        5,513     

 

 

    

 

 

    

 

 

    

 

 

 

If you sign this Agreement and return it as described herein, the Stock Options
will remain exercisable with respect to the Vested Shares until the date that is
eighteen (18) months after the Separation Date and all unvested shares of Common
Stock underlying the Stock Options listed above shall be forfeited.

5. Pay and Benefits Acknowledgement. You hereby acknowledge that you have been
paid all wages and other compensation owed to you for all time worked for the
Company, as well as all of your accrued and unused vacation days, and that you
thereby have been paid in full all compensation that was due to you in
connection with your employment with the Company. You further acknowledge and
understand that, except for the specific financial consideration and other
benefits contained in this Agreement, you are not entitled to and shall not
receive any additional compensation, consideration or benefits from the Company.

6. Covenants by You. You acknowledge and agree to the following:

(a) You are obligated to return to the Company on the Separation Date, all
Company documents, originals and copies, whether in hard or electronic form, and
all Company property, including without limitation keys, computers, computer
disks, pagers, phones and credit cards.

(b) You remain bound by, and will continue to abide by, Section 3 of the
Employment Agreement between you and the Company dated September 7, 2016 (the
“Employment Agreement”), the terms of which are incorporated by reference into
this Agreement, in addition to any other obligations created by law requiring
you to protect the Company’s trade secrets, and confidential and proprietary
documents and information. Notwithstanding the foregoing, the parties agree that
the word “customer” is deleted from Section 3(c)(B) of the Employment Agreement.

(c) For three years after the date of this Agreement, you will not make any
statements, whether verbally or in writing (including in electronic
communications) that are professionally or personally disparaging of, or adverse
to the interests of, the Company or their its officers, directors, managers or
employees. This includes, but is not limited to, any statements that disparage
the products, services, finances, financial condition, capability or any other
aspect of the business of the Company. You further agree not to engage in any
conduct which is intended to harm, professionally or personally, the reputation
of the Company or their officers, directors, managers or employees.

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

LOGO [g589134dsp4.jpg]

 

(d) You understand that, if you breach any of these covenants, it shall
constitute a material breach of this Agreement, and shall relieve the Company of
any further obligations to you under this Agreement. Furthermore, if you breach
any of these covenants, you shall be required to reimburse the Company the
amount of your Severance Pay and the cost of any other benefits provided to you
by virtue of this Agreement, in addition to any other legal or equitable remedy
available to the Company for such breach.

7. Covenants by the Company. The Company agrees that for three years following
the date of this Agreement, its directors and officers will not make any
statements, whether verbally or in writing (including in electronic
communications) that are professionally or personally disparaging of, or adverse
to the interests of, you.

8. Release of Claims.

(a) You hereby agree and acknowledge that by signing this Agreement and
accepting the consideration discussed in Sections 2 and 3, you are waiving your
right to assert any and all forms of legal Claims against the Company1/ of any
kind whatsoever, arising from the beginning of time through the date you execute
this Agreement. With the sole and limited exceptions set forth in paragraph
(b) below, for purposes of this Section 8 the words “Claim” and “Claims” are
intended to be as broad as the law allows and to mean: any and all charges,
complaints, and other form of action against the Company seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs) against the Company, including, without
limitation:

(i) Claims under any California (or any other state) or federal discrimination
or fair employment practices statute, regulation or executive order (as they may
have been amended through the date you sign this Agreement), including but not
limited to the California Fair Employment and Housing Act and the federal Age
Discrimination in Employment Act;

(ii) Claims under any other California (or any other state) or federal
employment-related statute, regulation or executive order (as they may have been
amended through the date you sign this Agreement), including but not limited to
the California Labor Code;

(iii) Claims under any California (or any other state) or federal common law
theory; and

 

 

1/  For purposes of this Section, the term “Company” includes Zosano Pharma
Corporation and any of its divisions, affiliates (which means all persons and
entities directly or indirectly controlling, controlled by or under common
control with Zosano Pharma Corporation), parents, subsidiaries and all other
related entities, and its and their directors, officers, employees, trustees,
agents, successors and assigns.

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

LOGO [g589134dsp4.jpg]

 

(iv) any other Claims arising under other local, state or federal law.

(b) Notwithstanding anything to the contrary contained in this Agreement, this
Section 8 does not release (i) any obligation expressly set forth in this
Agreement; (ii) any claims arising solely after the execution of this Agreement;
(iii) any claims or rights you may have to any vested benefits or rights under
any employee benefit, welfare, retirement and/or pension plans (not including
equity-related plans); (iv) non-termination related claims under the Employee
Retirement Income Security Act (29 U.S.C. § 1001 et seq.), as amended; (v) any
rights and/or claims you may have under COBRA; (vi) claims for unemployment
compensation; (vii) claims for reimbursement of approved business expenses
incurred prior to the Separation Date; (viii) rights, if any, to defense and
indemnification from the Company or its insurers for actions taken by you in the
course and scope of your employment with the Company; or (ix) any rights you may
have to obtain contribution as permitted by law in the event of entry of
judgment against you as a result of any act or failure to act for which you and
the Company or its past, present and future trustees, officers, agents,
administrators, representatives, employees, affiliates, or insurers are held
jointly liable.

(c) You expressly acknowledge and agree that, but for providing the foregoing
release of Claims, you would not be receiving the payments and benefits being
provided to you under Sections 2, 3 and 7 of this Agreement.

(d) The Company represent that they presently are unaware of any claims that
they possess against you and that they have no present intention to assert any
claims against you.

9. Understanding this Agreement. Before signing this Agreement, you should take
whatever steps you believe are necessary to ensure that you understand what you
are signing, what benefits you are receiving and what rights you are giving up.

(a) By signing this Agreement, you are acknowledging that you have read it
carefully and understand all of its terms.

(b) You understand and acknowledge that, if you do not sign this Agreement,
including the Release of Claims, you will not be receiving any Severance Pay or
COBRA payments described in Section 3.

(c) You understand that among other claims you are releasing in the Release of
Claims are any claims against the Company alleging discrimination on the basis
of age under the Age Discrimination in Employment Act.

(d) You acknowledge that you have read and understand Section 1542 of the Civil
Code of the State of California, which reads as follows:

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

LOGO [g589134dsp4.jpg]

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

You expressly waive and relinquish all rights and benefits under that section
and any law or legal principle of similar effect and in any jurisdiction with
respect to the release set forth herein.

(e) You are hereby advised and encouraged to consult with legal counsel of your
choosing for the purpose of reviewing the terms of this Agreement and
acknowledge that you have had access to the advice of counsel at all times
relevant to this Agreement.

(f) You are being given twenty-one (21) days in which to consider this Agreement
and whether to accept this Agreement. If you choose to accept this Agreement
within that time, you are to sign and date below and return it to the Company,
c/o Robb Anderson, Zosano Pharma, Inc., 34790 Ardentech Court, Fremont, CA
94555.

(g) Even after executing this Agreement, you have seven (7) days after signing
to revoke this Agreement. The Agreement will not be effective or enforceable
until this seven-day period has expired. In order to revoke your assent to this
Agreement, you must, within seven (7) days after you sign this Agreement,
deliver a written notice of rescission to Mr. Anderson at the address noted
above. To be effective, the notice of rescission must be hand delivered, or
postmarked within the seven-day period and sent by certified mail, return
receipt requested, to the referenced address.

10. Limitations. Notwithstanding the foregoing, you understand the following:

(a) Nothing contained in this Agreement precludes you from filing a charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”) or any state fair employment practices agency (“FEPA”) or participating
in an investigation by the EEOC or any FEPA, but you will not be entitled to any
monetary or other relief from the EEOC or any FEPA on the basis of or in
connection with such charge or investigation, or from any Court as a result of
litigation brought on the basis of or in connection with such charge or
investigation;

(b) Nothing in this Agreement prohibits, or is intended in any manner to
prohibit, you from reporting a possible violation of federal or state law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under whistleblower provisions of federal or state law or regulation. You do not
need the prior authorization of anyone at the Company to make any such reports
or disclosures, and you are not required to notify the Company that you have
made such reports or disclosures. Nothing in this Agreement limits your ability
to receive a whistleblower or other award from a governmental agency or entity
for information provided to such an agency or entity.

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

LOGO [g589134dsp4.jpg]

 

(c) Nothing in this Agreement or any other agreement or policy of the Company is
intended to interfere with or restrain the immunity provided under 18 U.S.C. §
1833(b) for confidential disclosures of trade secrets to government officials,
or lawyers, solely for the purpose of reporting or investigating a suspected
violation of law; or in a sealed filing in court or other proceeding.

11. Entire Agreement. You understand and agree that this Agreement constitutes
the full extent of the Company’s commitment to you. You further understand and
agree that this Agreement supersedes any prior agreements between you and the
Company, except to the extent other agreements are specifically referenced
herein and incorporated into this Agreement. No changes to this Agreement will
be valid unless reduced to writing and signed by you and the Company.
Furthermore, you acknowledge and agree that the Severance Pay and other benefits
provided in this Agreement are not otherwise due or owing to you under any
Company employment agreement, policy or practice, and that the Severance Pay and
other benefits are not intended to, and shall not, constitute a severance plan,
and shall confer no benefit on anyone other than the parties hereto.

12. Assignment. This Agreement and the rights hereunder are personal to you and
may not be transferred or assigned by you at any time. The Company may assign
its rights, together with its obligations hereunder, to any parent, subsidiary,
affiliate or successor, or in connection with any sale, transfer or other
disposition of all or substantially all of its business assets (whether by
merger or otherwise).

13. Choice of Law/Enforceability. This Agreement shall be deemed to have been
made in the State of California, shall take effect as an instrument under seal
within California, and shall be governed by and construed in accordance with the
laws of California, without giving effect to its conflict of law principles.

14. General. By executing this Agreement, you are acknowledging that you have
been afforded sufficient time to understand its terms and effects, that your
agreements and obligations under this Agreement are made voluntarily, knowingly
and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Agreement.

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632



--------------------------------------------------------------------------------

LOGO [g589134dsp4.jpg]

 

Your signature below reflects your understanding of, and agreement to, the terms
and conditions set forth above.

 

Very truly yours, ZOSANO PHARMA CORPORATION By:  

/s/ John Walker

  John Walker, President and CEO

 

Confirmed and Agreed:

/s/ Georgia Erbez

Georgia Erbez Dated: May 10, 2018

 

ZOSANO PHARMA    34790 ARDENTECH COURT    PH: 510.745.1200 CORPORATION   
FREMONT CA 94555    FX: 510.952.4632